Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/2021 has been entered.

Response to Amendment
The amendment filed 4/14/2021 has been entered. Claims 1-4, 6-7, and 9-10 remain pending in the application. Applicant’s amendments to claim 4 does not overcome 112(b) rejection set forth in office action mailed on 1/15/2021, as described in details in this office action. 
Response to Arguments
Applicant's arguments filed 4/14/2021 have been fully considered but they are not persuasive.
Applicant’s amendment of claim 4 by adding “the optical cell” does not overcome 112 (b) rejection of claim 4. Applicant argues based on ¶0022 of the specification of instant application as well as the instant invention disclosure, the claim language is clear that the thickness and width are related to the optical cell and also it is clear that the claim language clearly recites a decrease in the amount of information can be reduced.
Based on MPEP 2173, the primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes 
It is not clear if any flow passage disposed at a gap facing in a capturing axis direction of camera will decrease the thickness of optical cell or there is a specific structure or mechanism that makes a thickness of the optical cell be decreased. Specification in ¶0022, ¶0023, ¶0028, ¶0058 of PG-PUB of the instant application does not disclose any specific instruction or mechanism to reduce the optical cell’s thickness, and from claim language it is not clear for Examiner how to compare the prior art to the claim. In other words, what is it that makes “decrease a thickness T of the optical cell with respect to a horizontal width W of the optical cell” other than flow passage disposed at a gap facing in a capturing axis direction of camera, thus rendering the scope of claim indefinite.
Therefore, 112(b) rejection maintains.

Applicant argues that claim recites the particle size is 10 nm- 100 nm. But Santiago discloses that the particle size is 100 nm- 300 nm.

Based on MPEP 2144.05. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).

On the other hand, Santiago teaches a flow velocity distribution-measuring method and most aspects of the instant invention (see this office action rejection claim 1). However, Santiago do not explicitly teach the range of 10 nm-100 nm. Nonetheless, the skilled artisan would know too that the Brownian motion of particles sizes in range 100 nm-300 nm by Santiago could be corrected and accurate results are achieved. The specific claimed particle size, 10 nm- 100 nm, absent any criticality, is only considered to be the “optimum” particle size that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) based, among other things, the size of nanoparticles in the specific application, manufacturing costs, etc. (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the nano particles in range 100 nm- 300 nm are used.
Since the applicant has not established the criticality (see next paragraph) of the particle size stated and since these particle sizes are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these particle sizes (10nm – 100nm) in the device of Santiago.
Please note that the specification contains no disclosure of either the critical nature of the claimed particle size of 10 nm- 100 nm or any unexpected results arising therefrom if it is in range of 100 nm- 300 nm or 300 nm to 1000 nm (see at least ¶0020 of instant application).  Where patentability is said to be based upon particular chosen dimensions or upon the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Therefore, Santiago meets this claim limitation.

 Applicant argues that that claim 1 is not obvious in view of the combination of Santiago and Grier, because there are other publications (other than the reference “Grier” used by Examiner) that are carried out by the same inventor (Grier) and they allegedly teach about the same invention and teach a particle size in a range of, for example, 500 nm to 1 pm and 750 nm that is different with amended claim that recite a range of 10nm – 100nm.

Based on MPEP 2144.II, the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

the rejection in the office action is not relying on Grier’s teachings based on flow velocity distribution-measuring. Grier teaches correcting a Brownian motion component from a correlation (Grier- Eq.3) between an average value of variations of the amount of movement (mean square displacement) and Brownian motion, and Grier’s teachings for correction of the Brownian motion and data can be used in other tracing systems regardless of ultimate use of data will be. Correcting a Brownian motion component is not limited to particle sizes 10nm - 100nm and there is not any critical limitation on size of particles for correcting Brownian motion. In fact, based on instant application, the limitation for particle sizes 10 nm to 1000nm (at least ¶020- instant application) is not because the Brownian motion cannot be corrected if particle sizes are more than this range (10 nm- 1000nm), rather it is because if the particle size of the tracer particles is not sufficiently small compared to the representative width of the flow passage, interaction between particles are not sufficiently weak to be ignorable, the flow field is distorted, and the flow velocity distribution is not accurately obtained (¶0013-instant application). Therefore, the disclosure is limiting particle size not because the correction of Brownian motion is limited to particles sizes less than 1000 nm, rather it is because it limits the flow velocity distribution method that is taught by Santiago for particles in range size of less than 1000 nm or in a range of 100 nm-300nm. Since in this rejection Santiago is relied on a method for measuring flow velocity distribution (not Grier) and Santiago’s particle size is in an acceptable range for using this method (instant application sor example at ¶0020: 10 nm-1000nm is range of particle size, meaning range of 10 nm- 100 nm is not critical) therefore, Grier teaches a method for correcting Brownian motion component can be used to improve the accuracy. (Also, Examiner respectfully reminds applicant that references other than the references used for rejection in this office action, although they are published by the same author, are irrelevant.)

Therefore, the combination meets the limitation cited in claim 1.
Applicant argues that Grier does not teach measuring the flow velocity component independently from the mean square displacement of the particles and calculating errors of the mean square displacement resulting from the Brownian motion only by correcting for the influence of the flow velocity and is result of the image resolution of tracing the particles. Applicant in the arguments uses other documents published by the same author of the reference used by Examiner for this rejection.

During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See MPEP 2111.

Examiner points out that the claims do not require measuring the flow velocity component independently from the mean square displacement of the particles and calculating errors of the mean square displacement resulting from the Brownian motion only by correcting for the influence of the flow velocity, rather, the claims just say correcting a Brownian motion (2D0t) component from a correlation (Eq.3 and ¶0039-¶0045 Grier teaches measuring errors and correcting Eq.2) between an average value of variations of the amount of movement (Eq.2) and Brownian motion (2D0t). (Also, Examiner respectfully reminds applicant that references other than the reference used for the rejection in this office action, although they are published by the same author, are irrelevant.)
 
Therefore, Grier discloses the limitations of claim 1 as broadly as can reasonable be interpreted.

Applicant argues claim 6 is not obvious and the combination of Santiago, Grier, and Ichiki could not result in a method that could not result in measuring particles with a size less than 100 nm, as Santiago’s particle sizes are limited and are more than 100 nm.

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Based on MPEP 2144.II, the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.
As Examiner noted above, based on MPEP 2144.05 a prima facie case of obviousness exists for Santiago’s particle sizes. Besides, based on instant application disclosure (at least ¶0020 and ¶0024) there is no disclosure of either the critical nature of the claimed particle size of 10 nm- 100 nm or any unexpected results arising therefrom if it is in range of 100 nm - 300 nm.  Santiago’s particle size is within an acceptable range to measure flow velocity distribution and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Ichiki‘s particle size measuring method using Brownian motions and Stokes-Einstein equation method to measure the particle size of particles of Santiago’s PIV system after correcting the Brownian motion as taught by Grier to have more accurate results for measuring particle size. One of ordinary skill in the art knows the Brownian motions and Stokes-Einstein equation as a well-known technique in measuring the size of particles as suggested by Ichiki (¶0057).
Therefore, combination meets the instant claim limitations.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The specification and claim recite “the flow passage disposed at a gap between a pair of plate shaped bodies facing in a capturing axis direction of the camera in order to decrease a thickness T the optical cell with respect to a horizontal width W the optical cell”, however, it is not clear how the flow passage disposed at a gap between a pair of plate shaped bodies facing in a capturing axis direction of the camera decreases the thickness of the optical cell. Is there a mechanism or specific structure makes this reduction of thickness or any flow passage disposed at a gap between a pair of plate shaped bodies facing in a capturing axis direction of the camera can decrease the optical cell’s thickness.  
For the purpose of examination, the examiner read the claim as” The flow velocity distribution-measuring method according to claim 3, wherein the flow passage is disposed at a gap between a pair of plate shaped bodies facing in a capturing axis direction of the camera.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1- 4 are rejected under 35 U.S.C. 103 as being unpatentable over Santiago et al. (J G Santiago, S T Wereley, C D Meinhart, D J Beebe, R J Adrian; Experiments in fluids 25 (4), 316-319; “Santiago”) in view of in view of Grier et al. (US 20140333935A1, “Grier”).
Regarding claim 1, Santiago in figures 1-2 discloses a flow velocity distribution-measuring method (at least Abstract) in a flow field inside a flow passage of an optical cell (FIG.2; Hele-Shaw flow and description given at part 2.4) , comprising: in a device (FIG.1) including light irradiation unit (Mercury Lamp) irradiating  into the flow passage (FIG.2; Hele-Shaw flow), a camera (FIG.1; ICCD) capturing an inside of the flow passage (FIG.2; Hele-Shaw flow) to which the light is irradiated, and an analysis unit( at least Abstract- the computer inherently presents which performs a double-frame cross correlation algorithm) obtaining a flow velocity distribution (FIG.2a and b) in the flow field from at least a plurality of images captured (page 317, Col.1- last paragraph) in a light exposure time τ (δt) at each time interval Δt (page 317, Col.2- 3th paragraph), providing a tracer particle (page 317, first Col.;300nm polystyrene particle) at of a smaller size ( at least in Abstract the range of particles are 100-300nm) than the wavelength λ of the light (the cited wavelengths are in larger range, e.g. page 317 first Col.) into the flow passage (FIG.2; Hele-Shaw flow) and of light caused from the tracer particle(page 317, first Col.;300nm polystyrene particle) by the camera (ICCD); and obtaining the flow velocity distribution (at least in Abstract; particle image velocimetry system to measure flow field) by the analysis unit ( at least Abstract- the computer inherently presents which performs a double-frame cross correlation algorithm).

 Santiago fails to disclose laser light at a wavelength λ and capturing a bright spot of light scattering and obtaining an amount of movement of each tracer particle from movement of the bright spot and correcting a Brownian motion component from a correlation between an average value of variations of the amount of movement and Brownian motion wherein a particle size of the tracer particle is from 10 nm to 100 nm.
However, Grier, as an analogous art teaches in figure 1A a similar system(10; ¶0008- Holographic particle tracking)  using laser (20) at a wavelength λ (¶0022) and obtaining an amount of movement (¶0031and¶0040- particle displacement 2€j2), of each tracer particle (12, 0t) from a correlation (Eq.3) between an average value of variations of the amount of movement (mean-square displacement) and Brownian motion (due to the D0).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Grier’s correlation between an average value of variations of the amount of movement and Brownian motion to correct mean square distance in Particle Imaginary Velocimetry (PIV) measurements of Santiago. One of ordinary skill in the art knows that in order to increase the accuracy, the statistical errors or mean square of the distance of the displacements in the PIV method of Santiago should be corrected as suggested by Grier (¶0039 and ¶0040).
Examiner notes, as detailed in section response to arguments of this office action, a prima facie case of obviousness exists for Santiago regarding the limitation 10 nm to 100 nm range for particles sizes. Since the applicant has not established the criticality of the particle size stated and since these particle sizes are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these particle sizes (10nm – 100nm) in the device of Santiago.


Regarding claim 2, Santiago in view of Grier discloses the flow velocity distribution-measuring method according to claim 1, wherein the average value is an ensemble average (Page 317 Col.1-last line).
Regarding claim 3, Santiago in view of Grier discloses the flow velocity distribution-measuring method according to claim 1, wherein the light irradiation unit (FIG.1) radiates the light into the flow passage (the mirrors reflect the light into the flow passage to be captured by ICCD) by narrowing (Light source optics) a luminous flux (light after optical means), and the camera (ICCD) captures the tracer particle inside the luminous flux.

Santiago fails to disclose laser light and the camera captures the bright spot from the tracer particle inside the luminous flux.

However, Grier, as an analogous art teaches in figure 1A a similar system (10; ¶0008- Holographic particle tracking) using laser (20) light and the camera captures the bright spot (FIG.1B-in particle tracking analysis Nano particles are visualized as bright spots) from the tracer particle (12,30) inside the luminous flux.

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Grier’s laser light source and capturing bright spot from the tracer particles inside the luminous flux of Santiago’s PIV system. One of ordinary skill in the art knows that in particle tracking analysis the bright spots are visualized as bright spots as suggested by Grier (FIG.1B and ¶038 teaches bright-field particle tracking or tracking bright spots as a conventional technique).

Regarding claim 4, Santiago in view of Grier discloses flow velocity distribution-measuring method according to claim 3, wherein the flow passage (FIG.2; Hele-Shaw flow and description given at part 2.4) is disposed at a gap between a pair of plate shaped bodies facing in a capturing axis direction of the camera (ICCD). 

Claims 6-7 and 9-10 rejected under 35 U.S.C. 103 as being unpatentable over in view of in view of Grier and Ichiki et al. (US 20180100793 A1, “Ichiki”).

Regarding claim 6, Santiago in figures 1-2 discloses a method for a targeted Brownian particles (at least at Abstract) in a flow field inside a flow passage of an optical cell (FIG.2; Hele-Shaw flow and description given at part 2.4), comprising: in a device (FIG.1)  including a light irradiation unit (Mercury Lamp)  irradiating light into the flow passage (FIG.2; Hele-Shaw flow), a camera (FIG.1; ICCD) capturing an inside of the flow passage (FIG.2; Hele-Shaw flow) to which the light is irradiated, and an analysis unit ( at least Abstract- the computer inherently presents which performs a double-frame cross correlation algorithm) obtaining a flow velocity distribution (FIG.2a and b) in the flow field from at least a plurality of images captured (page 317, Col.1- last paragraph) in a light exposure time τ (δt) at each time interval Δt (page 317, Col.2- 3th paragraph)and providing a tracer particle (page 317, first Col.;300nm polystyrene particle) at of a smaller size ( at least in Abstract the range of particles are 100-300nm) than the wavelength λ of the light (the cited wavelengths are in larger range, e.g. page 317 first Col.) into the flow passage (FIG.2; Hele-Shaw flow), capturing the measurement target particle (page 317, first Col.;300nm polystyrene particle)e by the camera (ICCD).
Santiago fails to disclose laser light at a wavelength λ for particle size-measuring and capturing a bright spot of light scattering and obtaining an amount of movement of each tracer particle from movement of the bright spot and correcting a Brownian motion component from a correlation between an average value of variations of the amount of movement and Brownian motion wherein a particle size of the tracer particle is from 10 nm to 100 nm.

However, Grier , as an analogous art teaches in figure 1A a similar system(10; ¶0008- Holographic particle tracking)  using laser (20) at a wavelength λ (¶0022) and obtaining an amount of movement (¶0031and¶0040- particle displacement 2€j2), of each tracer particle (12, 0t) from a correlation (Eq.3) between an average value of variations of the amount of movement (mean-square displacement) and Brownian motion (due to the D0).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Grier’s correlation between an average value of variations of the amount of movement and Brownian motion to correct mean square distance in Particle Imaginary Velocimetry (PIV) measurements of Santiago. One of ordinary skill in the art knows that in order to increase the accuracy, the statistical errors or mean square of the distance of the displacements in the PIV method of Santiago should be corrected as suggested by Grier (¶0039 and ¶0040).
 Santiago fails to disclose obtaining particle size of the measurement target particle.
However, Ichiki as an analogous art teaches in ¶0057 a similar system (FIG. 1- 100) obtaining particle size (d) of the measurement target particle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Ichiki‘s Brownian motions and Stokes-Einstein equation method to measure the particle size of micro particles of Santiago’s PIV system. One of ordinary skill in the art knows the Brownian motions and Stokes-Einstein equation as a well-known technique in measuring the size of micro particles as suggested by Ichiki (¶0057).
Examiner notes, as detailed in section response to arguments of this office action, a prima facie case of obviousness exists for Santiago regarding the limitation 10 nm to 100 nm range for particles sizes. Since the applicant has not established the criticality of the particle size stated and since these particle sizes are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these particle sizes (10nm – 100nm) in the device of Santiago.
Regarding claim 7, Santiago in view of in view of Grier and Ichiki discloses the particle size-measuring method according to claim 6, wherein the tracer particle (part 2.1-Polystyrene particles) and the measurement target particle (part 2.1-Polystyrene particles) are the same and are captured in a single step.
Regarding claim 9, Santiago in view of in view of Grier and Ichiki discloses the particle size-measuring method according to claim 6.
Santiago fails to disclose d which is the particle size is calculated from a relationship in which an average value of a square of the corrected displacement of the measurement target particle is proportional to kBt/3πηd, where d is the particle size of the measurement target particle, kB is a Boltzmann constant, T is an absolute temperature, and η is a viscosity coefficient in a dispersion medium of the flow field.
However, Ichiki, as an analogous art at ¶0057 and expression (2) teaches d which is the particle size is calculated from a relationship in which an average value of a square of the corrected displacement (D) of the measurement target particle is proportional to kBt/3πηd, where d is the particle size of the measurement target particle, kB is a Boltzmann constant, T is an absolute temperature, and η is a viscosity coefficient in a dispersion medium of the flow field.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Ichiki’s correlation to calculate particle size. One of ordinary skill in the art knows this equation to calculate the particle size as suggested by Ichiki (¶0057).

Regarding claim 10 Santiago in view of in view of Grier and Ichiki discloses the particle size-measuring method according to claim 9.
Santiago fails to disclose a light exposure time for capturing the measurement target particle is changed based on a measured particle size range of the measurement target particle.
s) for capturing the measurement target particle (12) is changed based on a measured particle size (a) range of the measurement target particle (12). (Grier, in an effort to investigate and reduce the error of measurements, teaches the error in the measurements of particle properties as a function of exposure time Ƭs and particle size through the expressions (2) and (3) and ¶0037-¶0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Grier’s measurement error correlation for the parameters such as exposure time that impact the amount of error and are as a function of particle size and changing them to reduce error in the results of Santiago’s experiments. One of ordinary skill in the art knows the experimental parameters such as exposure time of particles to the light should be chosen depends on particle size to have less measurement errors as suggested by 999expression 3 and description of ¶0037-¶0041 of Grier.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP3867122B2 teaches average particle tracing method suggesting for measuring the velocity of a minute region (Nano particles in range of 10 nm- 1000nm) in a microchannel and a method of smoothing Brownian motion using a local space average particle tracking method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/            Examiner, Art Unit 2856                                                                                                                                                                                            
/PETER J MACCHIAROLO/            Supervisory Patent Examiner, Art Unit 2856